 

(Ereieuniea v. Amecicnal wrxpiess Wi I20 rev- ooo! )
AD 440 (Rev, 06/72) Summons aa Civil Action (Page 2}
Civil Aciion No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (2)

This summons for fame of tudividual and tite, fay} AMERICAN EXPRESS COMPANY
was received by me on (doe) f 25 / a0 .

 

TF 1 personally served ¢he summons on the individual at ¢e/ace)

ON fdate} ; or

 

(J left the summons at the individual's residence or usual place of abode with gana

4 person of suilabic age and discretion who resides there,

 

on fetta) , aud nailed a copy to the individual's last known address; oF

Wh -F .
1 served the summions on faaine of individund af Ctl ette , Who Is

designated by law to accepl service of process on behalf of (ame of orgmnzation) Ante ‘a Lyruc 33
on {alate} 6/24 20 ror a+ fai 92a,

G Treterned the summons mexecuicd because 3 or

 

 

 

 

OF Other gpecifi:

My fees are $ for wavel and $ for services, for a total of $ 0.00 :

1 declare under penalty of perjury thal this information is true.

pee 02a LK 2

 

 

 

Server's stgruiire
rn OW tHe ry d
to “ Prinfert nome dud ttle
Yi LUG
Notary Public, State of New York
Registration No, G1LUG365477
Qualified In Nassau County

Commission Expires October 10, 2024 — Server's address

Additional information regarding attempted service, etc:
dese cipi oy 4 TR Son devveol + Fawrele, Ten Skin 9 7, Ho llbs
AGE io ' 4 La. kb Rey

Scanned with CamScanner
 

 

he,

 

Loos ALIA AON lapak mag

frre [Ava 02§
: hop mon +) Jonsig wioysina C
yay Wy

   

N
a
oO
N
a”
Do
©
oO
oO
N
on
Tt
a
—
NM
oO
TC
2
iL

ay ae ‘id “ [a vbe

agg 33 Odd ANOS A bago ON ‘at rs mip {

oi Aygoae

2h

Ane) +oudyy 3 ad b
wopemnnaza 40%) WA

 

 

|
|

Case 1:20-cv-04004-LJ
